Meerick, C. J.,
dissenting. The District Attorney cannot file an information as a matter of fight. It must be filed with the consent of the court first obtained.
It was, in my opinion, within the discretion of the District Court to give such consent even at the same term at which the grand jury had “ignored” an indictment for the same offence. But then, the court might have required some showing before it gave the consent, and in the absence thereof, it might have refused.' If the information were improvidently filed, it might order the filing to be erased and the previous order rescinded. I see nothing in this case, which shows an erroneous exercise of the discretion vested in the District Judge.
Had the information been accompanied with affidavits, it might have presented a different case.
I think the judgment of the District Court ought to remain undisturbed.